Title: From Thomas Jefferson to George Douglas, 21 December 1800
From: Jefferson, Thomas
To: Douglas, George



Sir
Washington Dec. 21. 1800

Your favor covering an Almanac and the Washingtoniana, was recieved in due time, and would have been immediately acknoleged, but that I had [in?] contemplation to suggest to you some additions to your almanac, which without making it dear to the purchaser, might render it useful for some higher purpose than the common almanac. we certainly want such an one. the day of the month, rising of the sun, moon & principal stars, the sun’s right ascension & declination, eclipses, & Jupiter’s satellites, tables of the equation of time, of refraction of the Latitude & Longitude of principal places, of sines & tangents, of the probabilities of life &c &c might be brought into the compass of a common almanac, by excluding the trash with which they are [usually] crammed. however I never found time to digest the subject, & therefore did not write to you. it is now less likely that I should be able to do it.

Your letter of Oct. 15. came to my hands on the 3d. of Nov. when I was so engaged in preparations and arrangements for my departure to this place that I was only able to put up some notes on the subject of the Capitol that I had made when I gave the plan of it to Monsr. Clarissault. these have enabled me to make out the inclosed account of it. whether the execution conformed to the original plan I do not know. still less can I say anything of the expence: but that I presume might be obtained from mr William Hay who was one of the Directors, & principally attended to it. I think it was in […] or 1796. the directors wrote to me in France for a plan, which was not [being delivered]. they asked at the same time a plan of a prison, & I sent them one by an architect of Lyons reduced to a smaller scale, better adapted to our use by myself, with cells for every prisoner separately. this I believe was the first idea of solitary confinement started in [America]. but it slept for that time, and Pensylva had the honor of first carrying it into execution. the father of it was an architect of Lyons. I am Sir
Your humble servt

Th: Jefferson

